Citation Nr: 1046279	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  10-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968 
and from August 1971 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in which the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation and denied 
service connection for sleep apnea.  

In a July 2009 rating decision, the RO assigned a temporary total 
disability evaluation from May 18, 2009, to July 1, 2009 due to 
hospitalization for PTSD, and then reassigned the 30 percent 
disability evaluation.  In a February 2010 rating decision, the 
RO again assigned a temporary total disability evaluation from 
January 5, 2010, to February 1, 2010, due to hospitalization for 
PTSD and assigned the 30 percent disability evaluation 
thereafter.  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in August 2009 and at a videoconference hearing 
at the RO before the undersigned Veterans Law Judge in June 2010.  
Transcripts of these hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.




REMAND

As it relates to both issues, the Board notes that it appears 
that the Veteran may be in receipt of Social Security disability 
benefits.  The Board observes that the Veteran was noted to be in 
receipt of Social Security benefits at the time of his December 
2009 VA examination.  In the January 2010 statement of the case, 
it was noted that it had been reported that the Veteran was in 
receipt of Social Security disability benefits but that obtaining 
these treatment records was unnecessary as there was no 
indication that the benefits were being paid for the same 
conditions that the Veteran was currently seeking compensation.  
While such may be the case, the Veteran has not indicated what 
disabilities are the causes of his receiving Social Security 
disability benefits.  The Board notes that failure to obtain the 
Social Security Administration (SSA) decision and relevant 
supporting documents violates VA's duty to assist the Veteran 
with the development of his claim.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (not all medical records 
or Social Security Administration records must be sought - only 
those that are relevant to the claim).

As it relates to the Veteran's claim for a higher initial 
disability evaluation for his service-connected PTSD, the Board 
notes that the Veteran, at the time of his June 2010 hearing, 
indicated that he was still receiving treatment on a continual 
basis at the Norwich VA VetCenter.  While the Board notes that 
several letters from the Norwich VetCenter have been associated 
with clams folder, including an August 2009 letter indicating 
that the Veteran had been receiving counseling at the VetCenter 
from July 2007 and had been an active member of the PTSD group 
since January 2008, it does not appear that any actual treatment 
records from this facility have been associated with the claims 
folder.  VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary and 
the Board and should be included in the record." Id. at 613. If 
such material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

As it relates to the claim of PTSD, the Board also notes that the 
Veteran has been afforded several VA examinations during the 
course of this appeal, with the most recent VA examination 
occurring in December 2009.  At that time, the examiner assigned 
a Global Assessment of Functioning (GAF) score of 65, which he 
indicated demonstrated mild symptoms of PTSD.  In the report, the 
examiner noted that it was difficult to explain the GAF scores of 
40 and 38 assigned at the time of the Veteran's Northampton VAMC 
hospitalization earlier in the year since such scores reflected 
either impaired reality testing or severely impaired 
communication, which was not shown in the Northampton treatment 
records.  He noted that scores below 40 usually signified 
psychotic level functioning, which the Veteran clearly did not 
have and most likely never had.  He also noted that the Veteran 
indicated that his PTSD had not worsened over the recent past.  

Subsequent to the December 2009 examination, the Veteran was 
again hospitalized on an elective basis for his PTSD in January 
2010.  During his period of hospitalization, the Veteran was 
assigned GAF score of 39.  In addition to PTSD and depression, 
the Veteran was also noted to have multiple medical problems.  
The Board is unsure what part, if any, the Veteran's other 
multiple medical problems played in assigning a GAF score of 39.  
The assigned GAF score may also represent a worsening of the 
Veteran's overall symptomatology.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence of 
an increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  An additional examination will also clear up any 
discrepancy as to what GAF score should be assigned solely as a 
result of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
decisions and medical records considered in 
those decisions pertaining to the Veteran's 
award of SSA disability benefits.

2.  Obtain records of treatment for the 
Veteran's PTSD from the Norwich VA 
VetCenter since 2007 and updated treatment 
records concerning either sleep apnea 
and/or PTSD from the VAMC in Northampton.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including psychological 
testing, should be performed and all 
findings should be reported in detail. If 
there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  The 
claims file should be made available to the 
examiner and the examiner should note such 
review in his report.  The examiner is 
requested to assign a numerical code under 
the Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
Veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  It is imperative 
that the examiner include an explanation of 
the GAF score provided.  The examiner is 
also requested to comment on the GAF scores 
assigned at the time of the Veteran's 2009 
and 2010 hospitalizations and to compare 
these to the GAF score which he assigns.  

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

